Citation Nr: 1144390	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD) or other psychiatric disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1959 to May 1963.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in March 2011 and is now ready for appellate review. 

In June 2010, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript is of record.  


FINDINGS OF FACT

1.  There is no documented evidence that the Veteran was involved in combat, nor is there independent evidence corroborating the occurrence of any specific in-service stressor which could serve as the basis for a diagnosis of PTSD.  

2.  There is no competent evidence linking an acquired psychiatric disorder other than PTSD to service.  


CONCLUSION OF LAW

Neither PTSD nor any other acquired psychiatric disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011). 

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for PTSD in an August 2007 notification letter issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  He was also provided with a PTSD stressor questionnaire that he was to complete to assist in the adjudication of his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In particular regard to Dingess notice requirements, the Board notes that the Veteran was advised regarding the elements of degree of disability and effective date in a March 2006 VCAA notice letter.  

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the March 2006 and August 2007 VCAA notice letters.  Also, the RO provided the Veteran with a copy of the April 2008 rating decision, May 2009 SOC, May 2010 SSOC, and June 2011 SSOC which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) and service personnel records for his period of active military service are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folders.  These records include reports from VA outpatient treatment dated through May 2010 and private treatment reports dated in 1978 as discussed below.  The RO has also obtained the ships logs from the USS Catamount and other information as to the nature of the Veteran's service requested by the Board in its March 2011 remand, and has otherwise substantially completed the instructions in this remand.  Stegall v. West, 11 Vet. App. 268 (1998).   

VA need not conduct an examination with respect to the claim because the information and evidence of record contains sufficient competent medical evidence to decide the claims.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a service connection claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The standards of McLendon are not met in this case as to the issue decided herein, because the resolution of the claim for service connection for PTSD will be based on whether there is sufficient evidence of a verified stressor that could result in a diagnosis of PTSD, and a VA examination would not assist the Board in making this determination.  As for a psychiatric disorder other than PTSD, there is no showing of a mental disorder during service or, aside from November 1978 private clinical reports reflecting transitory anxiety associated with a non-service-connected back disability, for over 30 years following separation from active service.  There is also no competent medical evidence suggesting a relationship between a current mental disorder other than PTSD and active service.  Accordingly, an examination is not required, even under the low threshold of McLendon. 

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained, and the Veteran in July 2011 reported that he had no additional information of evidence to submit.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131  (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) , a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV). 

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a Veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement(s) as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128   (1997). 

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010). The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  The Veteran was provided with notice of the amendment in the June 2011 SSOC. 

The Court has held that claims for service connection for PTSD should be considered to include claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Here, as noted below, there is a psychiatric disorder other than PTSD mentioned in the record.  Based upon the overall record, the Board will address them herein.

The STRs, to include the reports from the April 1963 separation examination, do not reflect a psychiatric disability, and the Veteran does not contend the he was treated for a psychiatric disability during service.  Instead, the Veteran contends that he began suffering from PTSD after service due to stressors experienced therein.  VA outpatient clinical reports dated from 2002 document treatment for psychiatric problems, and such reports dated from 2006 list psychiatric diagnoses to include PTSD.  Also of record is an October 2009 report from a VA psychiatrist noting that the Veteran was being treatment by this psychiatrist for PTSD, to include with medication.  Given this evidence, and solely for the purposes of the present adjudication, the Board will concede that the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Board notes that the clinical evidence also reflects treatment for psychiatric problems unrelated to PTSD, and reflects a psychiatric diagnosis other than PTSD.  Such evidence includes a private psychological evaluation in November 1978 for depression associated with back problems, including having surgery therefor.  As service connection is not in effect for a back disability, and in fact was denied by a September 2007 Board decision, entitlement to service connection could not be granted for depression or any other psychiatric problems as secondary to a back disability under 38 C.F.R. § 3.310.  

Thereafter, the first evidence of psychiatric problems is contained on VA outpatient treatment reports dated in 2002 that include reference to the prescription of medication.  VA outpatient treatment records thereafter reflect more extensive psychiatric treatment from 2006 for diagnoses to include major depressive disorder.  These reports reflect the Veteran reporting a history of initial treatment from a private mental health professional in 1973 (see April 2, 2007, VA outpatient treatment report) and suicide attempts in 1976 or 1977 (see, e.g., May 11, 2010, VA outpatient treatment report).  However, there is no contemporaneous evidence of record to confirm this history.   

While the Board has conceded the presence of a current diagnosis of PTSD in the evidentiary record, the Board finds that there is a lack of credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis based on service.  Such credible supporting evidence of a stressor is necessary in this case, because the Veteran's awards and decorations do not document combat service, nor is there any other evidence documenting combat service.  See Zarycki, Doran, supra. 

Here, the Veteran contended in an August 2007 statement and at his June 2010 Travel Board hearing that he served aboard the USS Catamount LSD-17 on a tour that took him from Da Nang to Saigon, Vietnam.  He recalled that the ship arrived in Saigon about midday on November 2, 1962, and that during the night and over the course of a few days, they watched firefights that were going on across the river, about 100 yards away.  He also recalled seeing bloated and disfigured dead bodies floated down on boats to shore after the firefights.  The boats would pass about 5 to 10 feet away from his ship.  

The service personnel reports do reflect service by the Veteran on the USS Catamount during the time period he claims.  However, the U.S. Joint Services Records Research Center (JSRRC) obtained the ships logs and reviewed the 1962 command history for the USS Catamount for the relevant time period, with the command history noting that the vessel was ordered to South Vietnam where it stopped at Da Nang for a few hours and then proceeded to Saigon, with the trip being uneventful and it being noted that the trip to "the beautiful city of Saigon was delightful."  In addition, deck logs for November 1962 for the USS Catamount revealed that the ship was moored at Saigon for the period from November 2-6 with no documented fire attacks or combat action.  Thus, the Veteran's claimed stressors have not been corroborated by any independent evidence.  

The Board notes that, under the revision to the PTSD regulation quoted above, service connection may be granted if a VA physician has diagnosed PTSD and attributed it to a specific type of stressor (described as "fear of hostile military or terrorist activity"), even if such stressor(s) have not been verified.  However, the stressors asserted by the Veteran do not appear to equate with those contemplated by the revised regulation, which requires his experiencing, witnessing, or being confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  As discussed above, the records from the Navy vessel on which the Veteran served show no such exposure, and therefore his assertions are not "consistent with the places, types, and circumstances of the Veteran's service."  Moreover, even if the stressors asserted by the Veteran were to be considered the type contemplated by the amended regulation, the record does not reveal that a VA examiner, as required by the amendment, has attributed PTSD to the specific stressors contemplated by this regulation.  

Given the absence of any evidence to corroborate the occurrence of any of his stressors, the Board simply cannot under the legal authority set forth above grant service connection for PTSD based only upon the fact that the Veteran has reported various stressors.  In this regard, the Veteran's credibility has been brought into question by the fact that he did not refer to having PTSD or a psychiatric disability in his original application for VA benefits filed in 1971 or at any time prior to his April 2007 claim for service connection for PTSD, and no reason for this fact has been set forth.  Given the many years (over forty) that have elapsed since the alleged in-service stressors and his initial presentation to VA for benefits and treatment in connection with these stressors, and the reports from the Navy which are inconsistent with the exposure to stressors as alleged by the Veteran, we find that he lacks credibility in this regard.   

In summary, the Board has carefully reviewed all the evidence presented and has carefully given due consideration to the nature of the asserted in-service stressors, yet has concluded that the evidence preponderates against finding that those stressors actually occurred.  The Board arrives at this conclusion based on there being no credible independent corroboration of any of the stressors, no other independent evidence tending to support the occurrence of the asserted stressors, and the Veteran's impaired credibility.  Because the Board concludes that the evidence preponderates against a conclusion that any of the in-service stressors occurred, the evidence preponderates against a claim for service connection for PTSD or any other psychiatric disability that is asserted that have been the result of the occurrence of the alleged in-service incidents.  In addition with respect to the other diagnosed psychiatric disabilities, to include major depressive disorder and symptoms of anxiety, there is also no evidence linking any such disability to in-service symptomatology or pathology independent of the claimed stressors. 

With respect to the fact that there are diagnoses of PTSD of record, these diagnoses are clearly based on the medical providers' assumption that one or more of the asserted stressors occurred during service.  Because the Board here concludes that the evidence preponderates against the occurrence of any of those stressors, the mental health professional's diagnoses of PTSD ultimately cannot support the claim for service connection for PTSD.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Also weighing against this claim is the fact that the first evidence of psychiatric treatment, unrelated to that associated with the non-service connected back disability, is dated in 2002, over thirty five-years after the Veteran's separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In view of the foregoing, although there is a diagnosis of PTSD in the record, there is no verified in-service stressor to which the disorder can be linked, as required by 38 C.F.R. § 3.304(f).  In addition, none of the other mental disorders shown in the post-service evidentiary record was manifested in service or for many years thereafter.  Therefore the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for PTSD or other psychiatric disability is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


